COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Juan Enriquez v. Ahmed A. Morsy
Appellate case number:      01-18-00877-CV
Trial court case number:    18-CV-0884
Trial court:                10th District Court of Galveston County

        Appellant, Juan Enriquez, has filed a “Motion for Leave to Proceed In Forma
Pauperis,” with his “Unsworn Declaration of Previous Filings.” He also has submitted a
certified copy of his trust account statement. See TEX. CIV. PRAC. & REM. CODE ANN.
§§ 14.004, 14.006(f) (Vernon 2017). And, appellant filed, in the trial court proceeding,
his “Unsworn Declaration of Inability to Pay.” See TEX. R. CIV. P. 145(a), (b), (d). The
clerk’s record does not reflect that any order requiring appellant to pay costs was signed.
See id. 145(f). Appellant’s motion is granted.
       The Clerk of this Court is directed to make an entry in this Court’s records that
appellant is allowed to proceed on appeal without payment of fees charged by the trial
court clerk or court reporter for preparation of the appellate record, or filing fees charged
by this Court.1 See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1.
       It is so ORDERED.
Judge’s signature: __/s/ Terry Jennings__________
                   x Acting individually     Acting for the Court

Date: __December 20, 2018____




1
       We note the clerk’s record was filed in this Court on October 29, 2018, and the court
       reporter has notified the Clerk of this Court that there is not a reporter’s record.
                                                 1